[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR ORDER PENDENTE LITE (#122)
The present motion and the plaintiff's motion for alimony and child support pendente lite (115) were heard together. On November 19, 1999 the court decided motion (115) by memorandum (129).
The present motion seeks an order directing the defendant to CT Page 967 reinstate the mortgage on the marital residence by paying "whatever arrearage is currently outstanding."
The mortgagor is Parviz Sepahbodi who executed the note and mortgage deed on August 3, 1994 as alleged in FST CV99 0174562, an action now pending in this court wherein both plaintiff and defendant are named as defendants.
The order plaintiff seeks in this case by her present motion may be appropriate when the financial orders are entered at the time judgment is rendered. Marital estate, both asserts and debts, are divided at that time. The court declines to assign a debt via a pendente order under the circumstances existing in the present case.
The plaintiff's motion is denied.
HARRIGAN, J.